          Case 1:19-cv-10494-AKH Document 28 Filed 09/29/20 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- x
                                                               :
 FIRST RELIANCE STANDARD LIFE                                  :
 INSURANCE COMPANY,                                            :
                                                               :   ORDER DENYING MOTION
                                          Plaintiff,           :   FOR RECONSIDERATION AND
                                                               :   MOTION FOR ATTORNEYS’
              -against-                                        :   FEES
                                                               :
 GIORGIO ARMANI CORPORATION,                                   :   19 Civ. 10494 (AKH)
                                                               :
                                          Defendant.           :
                                                               :
 ------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                I previously dismissed Plaintiff First Reliance Standard Life Insurance

Company’s (“First Reliance” or “Plaintiff”) claims against Defendant Giorgio Armani

Corporation (“Armani” or “Defendant”) for equitable indemnity and contribution under the

Employee Retirement Income Security Act (“ERISA”), finding this action was barred by the

doctrine of res judicata. Plaintiff now moves for reconsideration of that decision, and Defendant

moves for attorneys’ fees. For the reasons detailed herein, both motions are denied.

                                             BACKGROUND

                The relevant factual and procedural history is detailed in my order granting

Defendant’s motion to dismiss and need not be repeated in detail here. See Order Granting

Motion to Dismiss (June 4, 2020), ECF No. 15 (the “Order”). To summarize briefly, non-party

and Armani employee Soohyun Cho (“Mrs. Cho”) filed a claim with First Reliance for $500,000

in life insurance benefits following the death of her husband Andrew Cho. First Reliance only

paid Mrs. Cho $50,000, concluding she had never completed the necessary paperwork to gain

approval for coverage above the Guaranteed Issue Amount of $50,000. Mrs. Cho filed suit

                                                      1
          Case 1:19-cv-10494-AKH Document 28 Filed 09/29/20 Page 2 of 7




against First Reliance in the Central District of California. First Reliance impleaded Armani,

alleging that Armani breached its obligations as Administrator of its employee’s life insurance

plan by failing to collect paperwork from Mrs. Cho and ensure that she gained approval for her

desired coverage. See First Reliance Standard Life Ins. Co. v. Giorgio Armani Corp., No. 8:18-

cv-04132-MWF-SK (C.D. Cal.) (the “Third-Party Action”). The District Court for the Central

District of California dismissed the Third-Party Action with prejudice for failure to state a claim,

holding that “[a] claim for contribution or equitable indemnification under ERISA by one co-

fiduciary (i.e., First Reliance) against another co-fiduciary (i.e., Armani) is not cognizable.” See

Cho v. First Reliance Standard Life Ins. Co., No. CV 18-4132-MWF (SKx), 2019 WL 3243723,

at *1 (C.D. Cal. Apr. 8, 2019). The Court relied on Ninth Circuit case law interpreting ERISA

and its purpose.

               After the Third-Party Action failed in the Central District of California, First

Reliance filed a nearly identical suit in this District, where the law is purportedly more favorable.

In the Order, I dismissed the new action under the doctrine of res judicata. Under federal

common law, a dismissal under Rule 12(b)(6) for failure to state a claim for relief is a final

judgment on the merits for claim preclusion purposes. See Berrios v. N.Y.C. Hous. Auth., 564

F.3d 130, 134 (2d Cir. 2009); Stewart v. U.S. Bancorp, 297 F.3d 953, 957 (9th Cir. 2002). I

rejected Plaintiff’s reliance on Burgos v. Hopkins and other cases holding that there is an

exception to this rule “where a plaintiff was precluded from recovering damages in the initial

action by formal jurisdictional or statutory barriers, not by plaintiff’s choice.” 14 F.3d 787, 790

(2d Cir. 1994). As I noted, the cases Plaintiff cited for that exception were cases applying state

rules of res judicata to determine the preclusive effect of state proceedings.




                                                  2
          Case 1:19-cv-10494-AKH Document 28 Filed 09/29/20 Page 3 of 7




               Following the Order, Plaintiff filed a motion for reconsideration. Defendant filed

a motion for attorneys’ fees, arguing the present suit was a frivolous attempt to relitigate a case

already decided by the Central District of California.

                                           DISCUSSION

    I.   Motion for Reconsideration

               Under Local Civil Rule 6.3, a motion for reconsideration must set forth “matters

or controlling decisions which counsel believes the Court has overlooked.” “Such motions must

be narrowly construed and strictly applied in order to discourage litigants from making repetitive

arguments on issues that have been thoroughly considered by the court.” Range Road Music,

Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y. 2000). “A motion for

reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked—matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court. A motion for reconsideration may not be

used to advance new facts, issues or arguments not previously presented to the Court, nor may it

be used as a vehicle for relitigating issues already decided by the Court.” Davidson v. Scully,

172 F. Supp. 2d 458, 461 (S.D.N.Y. 2001) (internal citations omitted).

               In its motion, Plaintiff relies in part on the same arguments made in response to

Defendant’s motion to dismiss. In arguing again that Burgos applies here, Plaintiff continues to

discount the fact that Burgos was applying state claim preclusion rules, while the present action

requires application of federal claim preclusion rules. See Burgos, 14 F.3d at 792. Even if state

and federal claim preclusion rules are generally consistent, Plaintiff cites no authority for the

proposition that state rules are controlling here.




                                                     3
          Case 1:19-cv-10494-AKH Document 28 Filed 09/29/20 Page 4 of 7




               Plaintiff cites case law not previously cited to argue that, even under federal

common law, a dismissal with prejudice under Rule 12(b)(6) is not necessarily a dismissal on the

merits. The new case law is also inapposite. In Marvel Characters, Inc. v. Simon, the Court held

that claims based on the same conduct at issue in a previously dismissed suit were not barred by

res judicata because the claims asserted in the new action were “plainly distinct.” 310 F.3d 280,

287-88 (2d Cir. 2002). Indeed, the new claims were based on rights that had not even existed at

the time of the prior suit. Id. (“[N]either the extended copyright term nor the termination right

existed at the time of the Prior Actions. Indeed, the termination right is an entirely new and

wholly separate right than the renewal right. Hence, the Prior Actions could not have resolved

the question of whether Simon was entitled to termination rights in the extended copyright

term.”); see also Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 328 (1955) (“While the 1943

judgment precludes recovery on claims arising prior to its entry, it cannot be given the effect of

extinguishing claims which did not even then exist and which could not possibly have been sued

upon in the previous case.”). In the case of First Reliance, no new facts or change in the law

arose to allow a claim that was previously nonexistent. The Ninth Circuit and Second Circuit

simply interpret the same statutory scheme differently, and Plaintiff thought it would have a

better chance with the same claims in this Circuit.

               Finally, Plaintiff makes two new arguments not advanced in opposition to the

motion to dismiss: First, Plaintiff argues that this action is distinct from the Third-Party Action

because the complaint includes the assertion, not included in the Third-Party Action, that,

“[u]pon information and belief, there may be other individuals” improperly enrolled by Armani,

and Plaintiff’s requested relief includes an order “requiring GAC to properly administer the

Plan.” Compl., ECF No. 1, at 10-11. Second, Plaintiff argues that the Court cannot apply res



                                                  4
           Case 1:19-cv-10494-AKH Document 28 Filed 09/29/20 Page 5 of 7




judicata inflexibly when doing so would lead to injustice. However, “a party in its motion for

reargument may not advance new facts, issues or arguments not previously presented to the

court.” Commerce Funding Corp. v. Comprehensive Habilitation Servs., Inc., 233 F.R.D. 355,

362-63 (S.D.N.Y. 2005) (internal quotation marks omitted). Therefore, I do not consider these

new arguments. Id. Plaintiff’s motion for reconsideration is denied.

   II.    Motion for Attorneys’ Fees

                In an ERISA action, “the court in its discretion may allow a reasonable attorney’s

fee and costs of action to either party.” 29 U.S.C. § 1132(g)(1). To obtain fees under this

provision, first, a “claimant must show some degree of success on the merits.” Hardt v. Reliance

Standard Life Ins. Co., 560 U.S. 242, 255 (2010) (internal quotation marks omitted). To channel

their discretion, courts in this Circuit also generally consider the factors discussed in Chambless

v. Masters, Mates & Pilots Pension Plan, 815 F.2d 869, 871 (2d Cir. 1987):

         the degree of opposing parties’ culpability or bad faith; (2) ability of opposing
         parties to satisfy an award of attorneys’ fees; (3) whether an award of attorneys’
         fees against the opposing parties would deter other persons acting under similar
         circumstances; (4) whether the parties requesting attorneys’ fees sought to benefit
         all participants and beneficiaries of an ERISA plan or to resolve a significant legal
         question regarding ERISA itself; and (5) the relative merits of the parties’
         positions.

Donachie v. Liberty Life Assur. Co. of Boston, 745 F.3d 41, 46 (2d Cir. 2014) (quoting Hardt,

560 U.S. at 249 n.1). While no factor is dispositive, the culpability/bad faith and merits factors

“weigh heavily.” Id. at 47.

                It is undisputed that Defendant has achieved some degree of success on the merits

and is therefore eligible for a fee award. Turning to the Chambless factors, though I ultimately

rejected Plaintiff’s analysis of claim preclusion law, I cannot conclude that Plaintiff acted in bad

faith or with culpability. This is not a case where Plaintiff brazenly refiled the same suit without



                                                  5
          Case 1:19-cv-10494-AKH Document 28 Filed 09/29/20 Page 6 of 7




any colorable argument derived from case law. Plaintiff had a basis—albeit an incorrect one—

for arguing this suit should not be barred. As to the second factor, Plaintiff, a large insurance

company, acknowledges that it can withstand a judgment for attorneys’ fees. Third, Defendant

correctly argues that a fee award would deter forum shopping by other litigants. The fourth

factor is neutral, as Defendants’ position in this suit confers no benefit on participants and

beneficiaries of the ERISA plan, nor does it address a significant legal question regarding ERISA

itself. Defendant argues that a fee award is in the best interest of plan beneficiaries because

expenses from suits like this one are otherwise pushed onto plan beneficiaries, but that

connection is tenuous at best.

               Finally, as to the relative merits of the parties’ positions, Defendant clearly

prevailed in achieving complete dismissal of Plaintiff’s claims. However, I also recognize that,

because of res judicata, I never reached the merits of Plaintiff’s underlying claims. I cannot say

whether Plaintiff’s allegations were baseless. Furthermore, even where “[a defendant’s]

arguments prevailed, [a plaintiff’s] losing claims should be considered in the context of the

absence of culpability or bad faith as determined in assessing the first factor.” Mahoney v. J.J.

Weiser & Co., 646 F. Supp. 2d 582, 586 (S.D.N.Y. 2009).

               Taking these factors together, I conclude that an award of attorneys’ fees is not

appropriate. Plaintiff made good faith but unsuccessful arguments. Further, it brought suit in

part to address Defendant’s allegedly deficient performance in administering a benefit plan,

which is a worthy goal that, if successful, could have benefited many other insured individuals.

In addressing requests for fees under ERISA, courts are mindful that “the purpose of ERISA [is]

to promote the interests of plan beneficiaries and allow them to enforce their statutory rights.”




                                                  6
         Case 1:19-cv-10494-AKH Document 28 Filed 09/29/20 Page 7 of 7




Salovaara v. Eckert, 222 F.3d 19, 28 (2d Cir. 2000) (quoting Jones v. O’Higgins, 736 F. Supp.

1243, 1245 (N.D.N.Y.1990)).

                                        CONCLUSION

                For the foregoing reasons, Plaintiff’s motion for reconsideration, ECF No. 22, is

denied. Defendant’s motion for attorneys’ fees, ECF No. 17, is denied as well. The Clerk is

directed to terminate both motions. The case shall remain closed.

              SO ORDERED.

Dated:        September 29, 2020                                  /s/ Alvin K. Hellerstein
              New York, New York                                ALVIN K. HELLERSTEIN
                                                                United States District Judge




                                                7
